Citation Nr: 1412098	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and herbicide exposure, and if so, whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1962 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2008 rating decision issued by the Regional Office (RO) in Columbia, South Carolina.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  It is noted that the written presentation of the Veteran's representative is in the electronic file and has been reviewed.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence added to the record since the unappealed November 1998 rating decision denying entitlement to service connection for hypertension is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

The Veteran claims entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and herbicide exposure.  After reviewing all of the evidence of record available at the time of a November 1998 rating decision which denied entitlement to service connection for hypertension, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, a December 2008 note from the Veteran's private doctor, "Dr. B.K.," stated that his hypertension was secondary to his diabetes mellitus.  The Veteran was granted service connection for diabetes mellitus in a July 2002 rating decision.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and herbicide exposure, is reopened.  


REMAND

Further clarification of a March 2009 VA opinion is needed.  The examiner there provided an opinion regarding whether the Veteran's diabetes mellitus caused his hypertension, but he did not provide an opinion as to whether it had been aggravated by it.  See 38 C.F.R. § 3.310(b).  An addendum opinion should address this issue.  

Additionally, although the Veteran's service treatment records are negative for complaints or diagnoses of hypertension, in the March 2009 VA examination, the Veteran reported that he had been diagnosed with hypertension about 25 years prior, i.e. in 1984 or about five years before separation from service.  The examiner diagnosed the Veteran with essential hypertension, but he did not opine as to whether his hypertension onset in service or within one year of separation from service, or was otherwise directly related to service.  The addendum opinion should also address these issues.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated him for hypertension at any time since separation from active duty.  Specifically, the Veteran should be notified that any records or opinions from Dr. B.K. regarding hypertension would likely help the Veteran's claim.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After any additional records are associated with the claims file, refer the Veteran's claims folder to the March 2009 VA examiner, or if he is unavailable, to another suitably qualified health care professional.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. The examiner is to be provided access to the claims folder and Virtual VA. The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  The examiner must then address the following issues:

(a) The examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  A new examination may be conducted if needed.

(b) The examiner should also opine as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's hypertension onset in service, or within one year of separation from service (i.e. between January 1989 and January 1990), or is otherwise directly related to service.

Again, the examiner should ensure that any opinion provided is fully supported with a rationale that is consistent with the evidence of record.  

3. After the development requested has been completed, the AMC/RO should review any report to ensure that it is in complete compliance with the directives of this remand. The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for hypertension.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


